COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


CITY OF CHESAPEAKE SCHOOL BOARD
                                                                MEMORANDUM OPINION *
v.     Record No. 0141-08-1                                         PER CURIAM
                                                                    JUNE 3, 2008
BENJAMIN L. WALKER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Audrey Marcello; Taylor & Walker, P.C., on brief), for appellant.

                 (Judd B. Mendelson; Steingold and Mendelson, on brief), for
                 appellee.


       The City of Chesapeake School Board appeals a decision of the Workers’ Compensation

Commission invoking the doctrine of imposition to find that Benjamin L. Walker’s

change-in-condition claim was not barred by Code § 65.2-708(A) or Rule 1.2(B), Rules of the

Virginia Workers’ Compensation Commission. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Walker v. City of Chesapeake Sch.

Bd., VWC File No. 214-44-33 (Dec. 21, 2007). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.